Order of disposition, Family Court, Bronx County (Sidney Gribetz, J.), entered on or about August 4, 2009, which adjudicated appellant a juvenile delinquent upon a fact-finding determination that she committed acts which, if committed by an adult, would constitute the crimes of robbery in the third degree, assault in the third degree and menacing in the third degree, and placed her on probation for a period of 18 months and ordered her to pay $500 in restitution, unanimously affirmed, without costs.
The court’s finding as to robbery was based on legally sufficient evidence and was not against the weight of the evidence *567(see People v Danielson, 9 NY3d 342, 348-349 [2007]). The evidence, including appellant’s postarrest statement, supported the inference that during the course of an altercation with the victim, appellant formed the intent to deprive the victim of property by force.
The court’s calculation of the amount of restitution was supported by a victim impact statement specifying the approximate replacement cost of the jewelry (see Matter of Joshua C., 65 AD3d 971 [2009]). Appellant did not avail herself of the court’s offer to conduct a restitution hearing. Concur—Tom, J.P., McGuire, Moskowitz, Acosta and Freedman, JJ.